DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8, 10-12, 14-17, 26-28, 30, 39-42 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2019 is considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14, 17, 39 and 42, the word “derived” renders the claims indefinite the nature and number of derivative process is unknown.  It would be remedial to recite “differentiated” instead. 
Claims 5, 16, 40 and 41 are rejected for same reason because it depends on claims 14 and 39.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8, 10-12, 14-17, 26-28, 30, 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating in an animal model of periventricular leukomalacia injury, inducing remyelination, reduce demyelination, promoting oligodendroglial progenitor cell (OPC) proliferation and or differentiating, comprising administering a therapeutic amount of immature astrocytes to the subject, does not reasonably provide enablement for a method of preventing or treating a wide variety of demyelinating disease as claimed.  Nor does the method enabled for preventing and treating human subject that has demyelinating disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
The nature of the invention
Claims 1 and 26 are drawn to a method of preventing or treating a demyelinating disease in a subject, or reducing demyelination, inducing remyelination, promoting OPC proliferation and/or differentiation in a subject, comprising administering to the subject a therapeutic effective amount of immature astrocytes.  

The breadth of the claim
The breadth of the claim is rather broad. The broadest claim (claim1) encompasses preventing or treating a wide variety of demyelinating disease in human subject.
The teaching from the specification and the existence of working example
The specification teaches demyelinating diseases encompass a number of disorders that result in the degradation of myelin sheath, producing a showing of slowing or cessation of nerve cell conduction, with symptoms ranging from relatively mild to profound.  The specification states: “at present, there is no cure for demyelinating disease.” (page 1, paragraph [0003]).  The specification teaches that immature astrocytes, but not mature astrocytes, can be transplanted and act on native OPCs to promote OPC proliferation, differentiation and remyelination (paragraph [0031]). In example 1, the specification teaches generating immature astrocytes differentiated from hiPSC following established protocol from prior art (paragraph [0115]). The specification teaches the immature astrocyte expresses specific markers CD44 and vinmentin and regulated OPC proliferation and differentiation in culture (paragraph [0121]). The specification teaches in the mouse model of PVL, insults were induced in P6 Rag1 -/- immune-deficient mice using unilateral carotid ligation followed with hypoxia, which resulted in selective injury to the subcortical while matter without detectable injury to cortical neurons. The specification teaches immature hiPSC astrocyte were grafted to the periventricular area adjacent to corpus callosum where hypo-myelination was observed, and promoted OPC proliferation, differentiation and myelination in injured site, but not in control side where there is no injury (paragraph [0124]). The specification teaches that PVL mouse receiving hiPSC astrocytes also showed improved behavioral performance (paragraph [0124]).  However, the specification does not teach whether administering hiPSC astrocytes to other types of demyelinating disease (including those recited in claim 8) would also result in increased myelination and behavioral improvement in animal or human subject.  The specification does not address whether administering hiPSC astrocytes to asymptomatic subject may prevent the development of demyelinating disease. It is noted that the specification acknowledges intracerebral cell transplantation during neonatal period is not ideal in clinical settings, and survival of the implanted cells may be significantly compromised in demyelinating disease such as multiple sclerosis (paragraph [0131]).  As such, the claimed scope exceeds the teaching from the present specification.
The state of prior art and the predictability in the art
The prior art recognizes that administering of whole cell is likely to be associated with certain clinical risks such as low cell survival rate, graft rejection, limited or improper differentiation or tumor formation (Zawadzka et al., Cells 2021, Vol.10, 2995, pages 1-24, page 3, 2nd paragraph).  Despite many promising result from experimental and pre-clinical studies using specific cell type generated from pluripotent cell, the majority of the of the studies were performed with animal models. At present, 5 years after the filing of the present application, the implementation of using cell based therapy for treating demyelinating disease such as spinal cord injury in general is rather limited, far from routine (page 14, last paragraph).  Another review article by Chen et al. 2015 (IDS, #17) also addresses the limitation of the clinical potential of stem/progenitor cell-derived astroglia for treatment of neurological disease, including there is no single markers available that reliably distinguish human immature and mature astroglia that can be used to obtain a homogenous population astroglia at a defined immature stage, lack of feasibility to transplant cell for certain type of demyelinating disease at the time of the injury, uncontrolled axon outgrowth and lack of robustness of remyelination (see page 726-727, concluding remarks).   In view of at least the above discussed technical challenges still remaining at the time the application was filed, and even 5 years post filing, whether administering a therapeutically effective amount of immature astrocyte may treat or prevent a wide variety of demyelinating disease is still unpredictable.  
The amount of experimentation required 
In view of the technical difficulties related to immature astrocyte based therapy as discussed above, a skilled artisan would have to look solely to the guidance provided in the present specification to practice the claimed method. However, the specification only provides a single mouse model of PVL that showed improvement following transplantation of immature astrocyte, but does not address how to overcome the art recognized technical difficulty to translate the success in rodent model to human subject. The specification also fails to teach how to treat or prevent other types of demyelinating disease using the immature astrocyte.  Therefore, the skilled artisan would have to engage in undue experimentation to practice the method to its full scope as claimed. Accordingly, the claimed invention is only enabled to the scope as discussed above.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 10-12, 14, 26, 27, 30 and 39 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Brustle et al (Science, 1999, Vol. 285, pages 754-756).
Brustle et al. disclose a method of treating myelin-deficient (MD) rats, an animal model for the hereditary human myelin disorder Pelizaeus-Merzbacher disease (PMD), by administering ES cells that grow in FGF2 and PDGF to spinal cord of the rats (page 754, 3rd col., 2nd paragraph).  Brustle et al. disclose that ES cell cultured in FGF and PDGF containing media can differentiate into both oligodendroglial and astrocytic cells (page 754, 3rd col., 1st paragraph, last 3 lines), which meets the limitation of being immature astrocytes.  Therefore, the disclosure of Brustle et al. anticipates claim 1 and 26.
Regarding claims 2 and 27, Brustle et al. disclose the cells are transplanted into the spinal cord of MD rats, which meets the limitation of injured tissue site.  
Regarding claims 5 and 30, cells suspended in medium is considered to meet the limitation of pharmaceutical acceptable carrier.
Regarding claim 8, Brustle et al. disclose the MD rat is an animal model of human PMD.

Regarding claim 12, Brustle et al. disclose that the MD rats carry mutations in X-linked gene encoding myelin proteolipid protein (PLP) (page 754, 3rd col., 2nd paragraph), which meets the limitation of has one or more risk factor for the demyelinating disease.  
Regarding claims 14 and 39, Brustle et al. disclose that the implanted cells are obtained from pluripotent ES cells (page 754, 2nd col., and Figure 1 and 2 and legends). 
Claim(s) 1-3, 5, 10, 11, 14, 15, 26-28, 30, 39 and 40 is/are rejected under 35 U.S.C. 102 (a1)(a2) as being anticipated by Rao (US 2009/0220567).
Rao disclose a method of isolating astrocyte restricted precursor cells, pharmaceutical compositions comprising said cells and method of utilizing said cells to treat mammals with damage to the nervous system (paragraph [0011]), which meets the limitation of immature astrocytes. Rao disclose said cells may be used to enhance myelination of mammalian neuronal cells and reduce glial scar formation and necrosis (paragraph [0015]). The above disclosure meets the limitation of claims 1 and 26.
Regarding claims 2 and 27, Rao disclose the astrocyte precursor cells may be administered or transplanted at the injury site (paragraph [0037]).
Regarding claims 3 and 28, Rao disclose the effective amount of cell may comprise about 100,000 to about 1,000,000 cells (paragraph [0039]), which overlaps with the claimed range.
Regarding claims 5 and 30, Rao disclose pharmaceutical acceptable carrier include saline (paragraph [0039]).
Regarding claims 10 and 11, Rao disclose that the said cells are used to generate myelin (paragraph [0015] and [0036]).
Regarding claims 14, 15, 39 and 40, Rao disclose said cells may be generated from human embryonic stem cells (paragraph [0032],  and example 6), which meets the limitation of human pluripotent stem cells.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 41 and 42 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Krencik et al (IDS).
The teaching from Rao is discussed above. 
However, Rao does not teach obtaining astrocyte precursor differentiated from induced pluripotent cell. 
Krencik et al. teach a method of isolating immature astrocytes in large quantities from human pluripotent stem cells, which has similar gene expression pattern as primary astrocyte and display functional properties as primary astrocyte (see abstract). Krencik et al. teach said immature astrocytes differentiated from hPSC is transplantable to mouse brain (page 5, 3rd paragraph).  Krencik et al. said cells can mature in mouse brain and participate in BBB structure formation (page 6, 1st paragraph). Krencik et al. teach hPSC are hESCs and iPSCs (see page 7, 2nd paragraph). Krencik et al. teach astroglial cells derived from patient specific iPSCs offer novel tool for therapeutic discovery (page 7, 1st paragraph, last line).
It would have been obvious to an ordinary skilled in the art that the astrocyte precursor taught by Rao used for promote myelination may also be obtained from iPSCs based on the combined teaching from Rao and Krencik et al. The ordinary skilled in the art would be motivated to use iPSC because iPSC has been demonstrated to be able to generate large quantity of immature astrocyte that can be transplanted and grafted into mouse brain. The ordinary skilled in the art would be motivated to use iPSC from the subject to be treated to avoid immune rejection.  The ordinary skilled in the art would have reasonable expectation of success to generate immature astrocyte following teachings from Krencik and administer to an animal to promote myelination or treating demyelination disease as taught by Rao. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636